UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-10401 Investment Company Act file number: Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414)765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2014 Date of reporting period:February 28, 2014 Item 1. Schedule of Investments. Convergence Core Plus Fund Schedule of Investments February 28, 2014 (Unaudited) Shares Value COMMON STOCKS - 123.73% Accommodation - 1.01% Orient-Express Hotels Ltd. (a)(b) $ Wyndham Worldwide Corp. Administrative and Support Services - 2.45% AECOM Technology Corp. (b) LifeLock, Inc. (b) Manpowergroup, Inc. Priceline Group, Inc. (b) Robert Half International, Inc. Air Transportation - 2.18% Copa Holdings SA (a) Delta Air Lines, Inc. Southwest Airlines Co. Ambulatory Health Care Services - 0.83% Omnicare, Inc. Apparel Manufacturing - 0.72% Michael Kors Holdings Ltd. (a)(b) UniFirst Corp. Beverage and Tobacco Product Manufacturing - 0.48% Wendy's Co. Broadcasting (except Internet) - 3.25% Cablevision Systems Corp. DIRECTV (b) Starz (b) TiVo, Inc. (b) Building Material and Garden Equipment and Supplies Dealers - 0.94% Home Depot, Inc. Chemical Manufacturing - 12.45% AbbVie, Inc. Acceleron Pharma, Inc. (b) Ashland, Inc. Dow Chemical Co. Isis Pharmaceuticals, Inc. (b) Johnson & Johnson Lannet Co., Inc. (b) LyondellBasell Industries NV (a) Mosaic Co. Myriad Genetics, Inc. (b) NPS Pharmaceuticals, Inc. (b) Olin Corp. Pfizer, Inc. Questcor Pharmaceuticals, Inc. Computer and Electronic Product Manufacturing - 13.77% Apple, Inc. Cisco Systems, Inc. First Solar, Inc. (b) Harman International Industries, Inc. Harris Corp. Integrated Device Technology, Inc. (b) Intel Corp. Marvell Technology Group Ltd. (a) Northrop Grumman Corp. ON Semiconductor Corp. (b) QUALCOMM, Inc. Raytheon Co. Sanmina Corp. (b) Skyworks Solutions, Inc. (b) Construction of Buildings - 0.36% Toll Brothers, Inc. (b) Credit Intermediation and Related Activities - 12.25% Bank of America Corp. City National Corp. First Niagara Financial Group, Inc. JPMorgan Chase & Co. PHH Corp. (b) PNC Financial Services Group, Inc. SunTrust Banks, Inc. Visa, Inc. Wells Fargo & Co. Western Union Co. Zions Bancorporation Electrical Equipment, Appliance, and Component Manufacturing - 0.26% Helen of Troy Ltd. (a)(b) Electronics and Appliance Stores - 0.50% Ingram Micro, Inc. (b) Food and Beverage Stores - 0.44% Kroger Co. Food Manufacturing - 3.88% Archer-Daniels-Midland Co. Dean Foods Co. (b) Pilgrim's Pride Corp. (b) Sanderson Farms, Inc. Tyson Foods, Inc. Food Services and Drinking Places - 0.90% Hyatt Hotels Corp. (b) Panera Bread Co. (b) Furniture and Related Product Manufacturing - 0.27% La-Z-Boy, Inc. Gasoline Stations - 0.30% Delek US Holdings, Inc. Health and Personal Care Stores - 1.37% Owens & Minor, Inc. Rite Aid Corp. (b) Hospitals - 0.85% Magellan Health Services, Inc. (b) Insurance Carriers and Related Activities - 7.68% Aetna, Inc. AmTrust Financial Services, Inc. Assurant, Inc. Everest Re Group Ltd. (a) Hanover Insurance Group, Inc. Health Net, Inc. (b) Reinsurance Group of America, Inc. UnitedHealth Group, Inc. WellCare Health Plans, Inc. (b) Machinery Manufacturing - 7.19% AGCO Corp. Caterpillar, Inc. General Electric Co. IDEX Corp. Outerwall, Inc. (b) Toro Co. Management of Companies and Enterprises - 0.86% American Equity Investment Life Holding Co. Merchant Wholesalers, Durable Goods - 0.28% Xerox Corp. Merchant Wholesalers, Nondurable Goods - 2.12% AmerisourceBergen Corp. Andersons, Inc. Herbalife Ltd. (a) Nu Skin Enterprises, Inc. Mining (except Oil and Gas) - 0.41% CONSOL Energy, Inc. Miscellaneous Manufacturing - 0.80% CR Bard, Inc. Miscellaneous Store Retailers - 2.59% Office Depot, Inc. (b) PetSmart, Inc. Staples, Inc. Motion Picture and Sound Recording Industries - 0.28% Regal Entertainment Group Nonstore Retailers - 1.29% Amazon.com, Inc. (b) World Fuel Services Corp. Oil and Gas Extraction - 4.83% Chesapeake Energy Corp. Energy XXI Bermuda, Ltd. (a) Helmerich & Payne, Inc. Phillips 66 Other Information Services - 2.62% Facebook, Inc. (b) Groupon, Inc. (b) Pandora Media, Inc. (b) Paper Manufacturing - 2.94% Packaging Corporation of America Rock-Tenn Co. Sealed Air Corp. Sonoco Products Co. Petroleum and Coal Products Manufacturing - 8.32% Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Murphy USA, Inc. (b) Valero Energy Corp. Western Refining, Inc. Primary Metal Manufacturing - 0.38% General Cable Corp. Professional, Scientific, and Technical Services - 3.18% Babcock & Wilcox Co. Cognizant Technology Solutions Corp. (b) LPL Financial Holdings, Inc. MasterCard, Inc. SolarWinds, Inc. (b) Synaptics, Inc. (b) URS Corp. Publishing Industries (except Internet) - 5.91% Aspen Technology, Inc. (b) Microsoft Corp. Oracle Corp. Pegasystems, Inc. Tableau Software, Inc. (b) Take-Two Interactive Software, Inc. (b) Real Estate - 0.59% Forest City Enterprises, Inc. (b) Rental and Leasing Services - 0.55% Ryder System, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.99% Goldman Sachs Group, Inc. Janus Capital Group, Inc. Stifel Financial Corp. (b) Telecommunications - 1.38% Level 3 Communications, Inc. (b) Verizon Communications, Inc. Transportation Equipment Manufacturing - 3.54% Federal-Mogul Holdings Corp. (b) Huntington Ingalls Industries, Inc. Lear Corp. Lockheed Martin Corp. Tenneco, Inc. (b) Utilities - 3.84% Avista Corp. CMS Energy Corp. Hawaiian Electric Industries, Inc. Portland General Electric Co. TECO Energy, Inc. UGI Corp. Vectren Corp. Waste Management and Remediation Services - 0.26% Clean Harbors, Inc. (b) Water Transportation - 1.09% Royal Caribbean Cruises Ltd. (a) SEACOR Holdings, Inc. (b) Wholesale Electronic Markets and Agents and Brokers - 0.35% Tech Data Corp. (b) TOTAL COMMON STOCKS (Cost $352,128,819) REAL ESTATE INVESTMENT TRUSTS - 3.85% CBL & Associates Properties, Inc. DuPont Fabros Technology, Inc. Home Properties, Inc. National Retail Properties, Inc. Piedmont Office Realty Trust, Inc. Tanger Factory Outlet Centers, Inc. Weingarten Realty Investors TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $11,059,792) SHORT-TERM INVESTMENTS - 0.70% AIM STIT-STIC Prime Portfolio, 0.040% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $2,152,382) Total Investments (Cost $365,340,993) - 128.28% Liabilities in Excess of Other Assets - (28.28)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) Non-income producing security. (c) Variable rate security; the rate shown represents the rate at February 28, 2014. Abbreviations: Ltd. Limited Liability Company SA Generally designates corporations in various countries, mostly those employing the civil law. Convergence Core Plus Fund Schedule of Securities Sold Short February 28, 2014 (Unaudited) Shares Value ACADIA Pharmaceuticals, Inc. $ Acorda Therapeutics, Inc. Aircastle Ltd. (a) Allegiant Travel Co. Allscripts Healthcare Solutions, Inc. Altera Corp. American Railcar Industries, Inc. ARIAD Pharmaceuticals, Inc. Aruba Networks, Inc. Athenahealth, Inc. AvalonBay Communities, Inc. BioMarin Pharmaceutical, Inc. Brookdale Senior Living, Inc. Celldex Therapeutics, Inc. CenturyLink, Inc. Cheniere Energy, Inc. Citrix Sys, Inc. Clovis Oncology, Inc. CommScope Holding Co., Inc. ConAgra Foods, Inc. Conversant, Inc. Copart, Inc. Cypress Semiconductor Corp. Darling International, Inc. DeVry, Inc. Diamondback Energy, Inc. Dynegy, Inc. Edison International Fidelity National Financial, Inc. Fresh Market, Inc. GATX Corp. Genpact Limited (a) Golar LNG Ltd. (a) Group 1 Automotive, Inc. GT Advanced Technologies Inc. IHS, Inc. ImmunoGen, Inc. InterMune, Inc. Intrexon Corp. Ironwood Pharmaceuticals, Inc. Kate Spade & Co. Kodiak Oil & Gas Corp. (a) Leucadia National Corp. Liberty Ventures Lions Gate Entertainment Corp. (a) Loews Corp. Loral Space & Communications, Inc. MannKind Corp. Medidata Solutions, Inc Navistar International Corp. NeuStar, Inc. Newmont Mining Corp. Nuance Communications, Inc. PacWest Bancorp Palo Alto Networks, Inc. Popular, Inc. (a) Post Holdings, Inc. PPL Corp. Primerica, Inc. Prospect Capital Corp. Rackspace Hosting, Inc. Realty Income Corp. Restoration Hardware Holdings, Inc. Royal Gold, Inc. SeaWorld Entertainment, Inc. SemGroup Corp. Signet Jewelers Ltd. (a) SolarCity Corp. Southern Copper Corp. Spectrum Brands Holdings, Inc. St. Joe Co. SunEdison, Inc. Tahoe Resources, Inc. (a) Teradata Corp. Tesla Motors, Inc. Texas Capital Bancshares, Inc. Textainer Group Holdings Ltd. (a) Textron, Inc. Third Point Reinsurance Ltd. (a) Timken Co. Under Armour, Inc. Ventas, Inc. Vertex Pharmaceuticals, Inc. WisdomTree Investments, Inc. XPO Logistics, Inc. Yum Brands, Inc. Total Securities Sold Short (Proceeds $80,698,012) $ (a) Foreign issued security. The cost basis of investments for federal income tax purposes at February 28, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund, including long and short positions of common stock and real estate investment trusts, that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”). If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Shortterm debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. The Valuation Committee of the Trust shall meet to consider any valuations. This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Trustees and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unsual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 28, 2014 in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks* $ $
